DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 5-9 and 13-19.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Applicants' arguments, filed 07/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation lauryl glucoside and sodium cocoyl glutamate; OR a glycolipid, and the claim also recites wherein lauryl glucoside is present in an amount of…and sodium cocoyl glutamate is present in an amount of… which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
To obviate this issue, Applicant may amend the claim to recites --- wherein lauryl glucoside, if present, is present in an amount of …and sodium cocoyl glutamate, if present, is present in an amount of….

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 and 7-9, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0015016, Jan. 18, 2018) in view of Deisenroth et al. (US 2017/0143612, May 25, 2017).
	Huang et al. disclose an oral care composition comprising arginine or lysine, zinc citrate and zinc oxide, a fluoride source, and glycerin (abstract). The arginine is present in an amount corresponding to 1% to 15% of the total composition weight, wherein the weight is calculated as free form (¶ [0019]). The zinc citrate is in an amount of from 0.25 to 1.0 wt. % and the zinc oxide may be present in an amount of from 0.75 to 1.25% based on the weight of the oral care composition (¶ [0059]). The composition may further comprise a thickening agent such as xanthan gum and sodium carboxymethyl cellulose (¶ [0070]). The composition may also further comprise an abrasive (e.g. silica) (¶ [0050]). The composition may be in the form of a toothpaste (¶ [0101]). Mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition (¶ [0135]). The composition may contain anionic surfactants (¶ [0131]). Nonionic surfactants that can be used in the composition include poloxamer 407 (i.e. poly(propylene oxide)/poly(ethylene oxide) copolymer) (¶ [0133]). Amphoteric surfactants that can be used in the composition include cocamidopropylbetaine (¶ [0134]). 
	Huang et al. differ from the instant claims insofar as not disclosing wherein the composition comprises lauryl glucoside and sodium cocoyl glutamate.
	However, Deisenroth et al. disclose an oral care composition (abstract). The oral care composition may include a combination of surfactants. Suitable anionic surfactants include sodium cocoyl glutamate (¶ [0229]). Polyalkyl glucosides are also of interest. Examples of polyalkyl glucosides include lauryl glucoside (¶ [0232]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Huang et al. disclose wherein the composition may comprise a mixture of surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium cocoyl glutamate and lauryl glucoside into the composition of Huang et al. since these are known and effective surfactants for oral care compositions as taught by Deisenroth et al. 
In regards to instant claim 1 reciting wherein the composition is free of sodium lauryl sulfate, Huang et al. do not disclose wherein the surfactant must comprise sodium lauryl sulfate (see e.g. ¶ [0131] of Huang et al.). Therefore, a composition free of sodium lauryl sulfate is obvious. 
In regards to the amounts of lauryl glucoside, sodium cocoyl glutamate, betaine zwitterionic surfactant (e.g. cocamidopropylbetaine), and non-ionic block copolymer (e.g. poly(propylene oxide)/poly(ethylene oxide) copolymer) recited in instant claims 1 and 8, Huang et al. disclose wherein mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts from this range. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

Response to Arguments
Applicant argues that a motivation to specifically select lauryl glucoside and sodium cocoyl glutamate, or a glycolipid, as required by the Applicant's claims has not been provided. 
The Examiner does not find Applicant's argument to be persuasive. As discussed in the previous office action, Huang et al. disclose in paragraph [0135] wherein the composition may comprise a mixture of surfactants. Deisenroth et al. disclose wherein lauryl glucoside and sodium cocoyl glutamate are known and effective surfactants for oral care compositions. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated lauryl glucoside and sodium cocoyl glutamate into the composition of Huang et al. since the composition may comprise mixtures of surfactants and lauryl glucoside and sodium cocoyl glutamate are known and effective surfactants for oral care compositions Such motivation is proper since MPEP 2144.07 states wherein it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success since the surfactants disclosed by Deisenroth et al. are for oral care compositions and Huang et al. disclose an oral care composition. As such, Applicant’s argument is unpersuasive.

Applicant argues that Deisenroth discloses a large number of surfactant possibilities without any guidance or suggestion for which of the many surfactants may be combined nor the effect of the multitude of various combinations. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the previous office action, Deisenroth et al. disclosing a large number of surfactants does not make any particular selection of surfactants from the list of surfactants non-obvious. Choosing from a finite number of identified, predictable solution, with a reasonable expectation of success supports a conclusion of obviousness. See MPEP 2143 (I). A large number of surfactants is still a finite number. Therefore, it is obvious to choose lauryl glucoside and sodium cocoyl glutamate as the surfactants from the list of surfactants disclosed by Deisenroth et al. Furthermore, a reference that “discloses a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Thus, there is case law supporting the proposition that a multitude of effective combinations does not render any particular formulation less obvious. Moreover, neither Huang et al. nor Deisenroth et al. disclose wherein certain surfactants cannot be combined together. Applicant also has not provided evidence showing wherein it was known in the art that certain surfactants cannot be combined together. Therefore, Applicant has not shown wherein it would not have been obvious to one of ordinary skill in the art to have combined lauryl glucoside and sodium cocoyl glutamate even though they are disclosed as suitable surfactants. As such, Applicant’s argument is unpersuasive.

Applicant argues that Deisenroth does not teach or suggest any particular surfactant, much less the specific combination of both lauryl glucoside and sodium cocoyl glutamate in a composition that contains zinc citrate, zinc oxide and arginine, and excludes sodium lauryl sulfate, with any reasonable expectation of success.
The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments. Therefore, Deisenroth not disclosing the specific combination of both lauryl glucoside and sodium cocoyl glutamate does not mean the selection of the two is not obvious. Also, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. Therefore, it is not necessary for Deisenroth to disclose the surfactants in a composition that contains zinc citrate, zinc oxide and arginine, and excludes sodium lauryl sulfate. Furthermore, the surfactants disclosed by Deisenroth et al. are for oral care compositions. Huang et al. disclose an oral care composition that contains surfactants, zinc citrate, zinc oxide and arginine, and excludes sodium lauryl sulfate. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of incorporating the surfactants of Deisenroth into a composition that contains zinc citrate, zinc oxide and arginine, and excludes sodium lauryl sulfate since such composition is a known and effective oral care composition for surfactants. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the inclusion of lauryl glucoside and sodium cocoyl glutamate directly contradicts the requirements of Stepan. In other words, combining lauryl glucoside and sodium cocoyl glutamate simply because they are known and effective surfactants amounts to nothing more than trying numerous possible options until one of skill in the art finally arrives at a successful result. 
The Examiner does not find Applicant's argument to be persuasive. The fact pattern of this case is different from the fact pattern of Stepan. In Stepan, the Court stated that the Board failed to explain why it would have been routine optimization to select and adjust the claimed surfactants and achieve a cloud point above at least 70°C (page 1347). This fact pattern is not similar to the instant case. The instant case does not involve choosing a surfactant to meet a certain property. Thus, one of ordinary skill in the art would not have to try numerous possible options to arrive at a successful result. Huang discloses wherein the composition may comprise mixtures of surfactants. Deisenroth discloses suitable surfactants. Therefore, it would have been obvious to incorporate one or more of the surfactants of Deisenroth into the composition of Huang. One of ordinary of ordinary skill in the art would have had a reasonable expectation of success since Huang requires a surfactant and Deisenroth discloses effective surfactants. There is no indication in the art that the surfactants of Deisenroth would not function as surfactants when incorporated into the composition of Huang. As such, Applicant's argument is unpersuasive.

Applicant argues that it has not been demonstrated that each and every surfactant combination from Deisenroth would be effective at all. 
The Examiner does not find Applicant's argument to be persuasive. Huang discloses wherein the composition may comprise a mixture of surfactants. Huang does not disclose wherein only certain surfactant mixtures are suitable for the composition. Therefore, there would not have been a reasonable expectation from one of ordinary skill in the art that certain surfactant combinations from Deisenroth would not be suitable and effective. As such, Applicant's argument is unpersuasive.

Applicant argues that it has not been demonstrated that there is a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem. 
The Examiner does not find Applicant's argument to be persuasive. Huang discloses wherein the composition comprises a mixture of surfactants. Therefore, there is a recognized need in the art to look for suitable surfactants. As such, Applicant's argument is unpersuasive.

Applicant argues that where neither Huang nor Deisenroth is directed to the same problem, the selections of lauryl glucoside and sodium cocoyl glutamate would not have been obvious. 
The Examiner does not find Applicant's argument to be persuasive. There is no requirement that the references must be directed to the same problem in order to make an obviousness rejection. MPEP 2141.01(a) discloses wherein a reference is proper in an obviousness rejection as long as it is analogous art to the claimed invention and wherein a reference is analogous art to the claimed invention if the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem). Both Huang and Deisenroth are analogous arts to the claimed invention since the claimed invention is an oral care composition and both Huang and Deisenroth discloses oral care compositions. As such, Applicant's argument is unpersuasive.

Applicant argues that the inclusion of a surfactant system in a zinc containing oral care composition is not straightforward or routine. 
The Examiner does not find Applicant's argument to be persuasive. As discussed in the previous office action, Applicant's showing is not persuasive.

Applicant argues that it is improper to shift the burden to the Applicant to demonstrate that certain surfactant combinations are not possible. 
The Examiner disagrees. A showing wherein certain surfactant combinations are not possible helps demonstrate wherein the claimed invention is unexpected and nonobvious. MPEP 716.02(b) states wherein burden is on Applicant to establish results are unexpected and significant. As such, Applicant's is unpersuasive. 

Applicant argues that it is improper to rely on Benita or Tamarkin to support the instant rejection. 
The Examiner does not find Applicant's argument to be persuasive. Benita and Tamarkin were not used to support the instant rejection. Neither Benita nor Tarmarkin are cited in the rejection line. Benita and Tamarkin were used as evidence. Applicant presented a showing and Benita and Tamarkin were used as evidence to show wherein Applicant's showing is unpersuasive. Therefore, Applicant's argument is unpersuasive.

2.	Claims 1, 5-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0015016, Jan. 18, 2018) in view of Wenk et al. (US 2019/0307657, Oct. 10, 2019).
	Huang et al. disclose an oral care composition comprising arginine or lysine, zinc citrate and zinc oxide, a fluoride source, and glycerin (abstract). The arginine is present in an amount corresponding to 1% to 15% of the total composition weight, wherein the weight is calculated as free form (¶ [0019]). The zinc citrate is in an amount of from 0.25 to 1.0 wt. % and the zinc oxide may be present in an amount of from 0.75 to 1.25% based on the weight of the oral care composition (¶ [0059]). The composition may further comprise a thickening agent such as xanthan gum and sodium carboxymethyl cellulose (¶ [0070]). The composition may also further comprise an abrasive (e.g. silica) (¶ [0050]). The composition may be in the form of a toothpaste (¶ [0101]). Mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition (¶ [0135]). The composition may contain anionic surfactants (¶ [0131]). Nonionic surfactants that can be used in the composition include poloxamer 407 (i.e. poly(propylene oxide)/poly(ethylene oxide) copolymer) (¶ [0133]). Amphoteric surfactants that can be used in the composition include cocamidopropylbetaine (¶ [0134]). 
	Huang et al. differ from the instant claims insofar as not disclosing wherein the composition comprises rhamnolipid.
	However, Wenk et al. disclose an oral care composition comprising at least one biosurfactant and fluoride (abstract). The ingredients of toothpaste may affect the availability of fluoride in the oral cavity. This is especially true in the case of calcium containing abrasives due to their potential to inactivate the fluoride (¶ [0009]). An advantage of the composition is that it bears a reduced formation of insoluble complexes of fluoride with for example calcium (¶ [0014]). The biosurfactant may be rhamnolipids (¶ [0024]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Huang et al. disclose wherein the composition may comprise a mixture of surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated rhamnolipid into the composition of Huang et al. since it is a known and effective surfactant for oral care compositions as taught by Wenk et al. Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated rhamnolipid into the composition of Huang et al. in order to reduced formation of insoluble complexes of fluoride since the composition of Huang et al. comprises fluoride and other ingredients may affect the availability of the fluoride as taught by Wenk et al. 
In regards to instant claim 1 reciting wherein the composition is free of sodium lauryl sulfate, Huang et al. do not disclose wherein the surfactant must comprise sodium lauryl sulfate (see e.g. ¶ [0131] of Huang et al.). Therefore, a composition free of sodium lauryl sulfate is obvious. 
In regards to the amounts recited in claims 6 and 8, Huang et al. disclose wherein mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts from this range. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

Response to Arguments
Applicant has not made any arguments with regards to Wenk. Therefore, the rejection is maintained.

Conclusion
Claims 1, 5-9 and 13-19 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612